Exhibit 10.5


STEEL EXCEL INC.
2006 DIRECTOR PLAN
RESTRICTED STOCK PURCHASE AGREEMENT


(Stock Award Documentation)


 
This Restricted Stock Purchase Agreement (the "Agreement") is made and entered
into as of                           (the "Effective Date") by and between Steel
Excel Inc. (the “Company”) and the purchaser-participant named below (the
"Participant"). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Steel Excel Inc. 2006 Director Plan, as amended (the
"Plan").
 
 

Participant:                 Social Security Number:                  Address: 
                                                   
Total Number of Shares:  
                Purchase Price Per Share:                 Total Purchase Price: 
   

 
 
1.           Purchase of Shares. On the Effective Date and subject to the terms
and conditions of this Agreement and the Plan, Participant hereby purchases from
the Company, and the Company hereby sells to Participant, the Total Number of
Shares set forth above (the "Shares") of the Company's Common Stock at the
Purchase Price Per Share as set forth above (the "Purchase Price Per Share") for
a Total Purchase Price as set forth above (the "Purchase Price"). As used in
this Agreement, the term "Shares" includes the Shares purchased under this
Agreement and all securities received (i) in replacement of the Shares, (ii) as
a result of stock dividends or stock splits with respect to the Shares, and
(iii) in replacement of the Shares in a merger, recapitalization, reorganization
or similar corporate transaction. The Purchase Price Per Share shall not be less
than $0.001 per Share (each Share's par value).
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Deliveries by Participant. Participant hereby delivers to the
Company (i) a duly executed copy of this Agreement, (ii) two (2) copies of a
blank Stock Power and Assignment Separate from Stock Certificate (the "Stock
Powers"), both executed by Participant (and Participant's spouse, if any), (iii)
if Participant is married, a Consent of Spouse (the "Spouse Consent") executed
by Participant's spouse, and (iv) payment of the Purchase Price. Participant
hereby agrees that the Company may satisfy Participant's obligation to pay to
the Company each Share's par value by making appropriate deductions from funds
due the Participant.
 
3.           Company's Repurchase Option for Unvested Shares. The Company, or
its assignee, shall have the option to repurchase all or a portion of the
Participant's Unvested Shares (as defined in Section 3.2 below) on the terms and
conditions set forth in this Section (the "Repurchase Option") if Participant's
status as a member of the Board terminates for any reason, or no reason,
including without limitation Participant's death, disability, voluntary
resignation or termination by the Company with or without cause.
 
3.1           Termination and Termination Date. In case of any dispute as to
whether Participant's status as a member of the Board has terminated, the Board
shall have sole discretion to determine whether Participant's status as a member
of the Board has terminated and the effective date of such termination (the
"Termination Date").
 
3.2           Unvested and Vested Shares. Shares that are vested pursuant to the
schedule set forth in this Section 3.2 are "Vested Shares." Shares that are not
vested pursuant to the schedule set forth in this Section 3.2 are "Unvested
Shares." Unvested Shares may not be sold or otherwise transferred by Participant
without the Company's prior written consent. On the Effective Date all of the
Shares will be Unvested Shares.
 
(a)           [Vesting Schedule 1: Subject to Participant's continuous service
as a member of the Board throughout, 100% of the Shares shall become exercisable
on the first anniversary of the Effective Date, provided however that the
Committee may accelerate vesting in its sole discretion when and in the event a
Participant's status as a member of the Board has terminated by reason of
Participant's death, disability, voluntary resignation or termination by the
Company without cause.] [OTHER VESTING SCHEDULE AS APPROVED FROM TIME TO TIME].
 
(b)           If the application of the vesting percentage causes a fractional
share, such share shall be rounded down to the nearest whole share except for
the last installment in such vesting period, at the end of which the balance of
Unvested Shares shall become Vested Shares. No Shares will become Vested Shares
after the Termination Date. The number of Shares that are Vested Shares or
Unvested Shares will be proportionally adjusted for any stock split or similar
change in the capital structure of the Company as set forth in Section 13(a) of
the Plan.
 
3.3           Exercise of Repurchase Option. At any time within ninety (90) days
after the Termination Date, the Company, or its assignee(s), may elect to
repurchase any or all of the Participant's Unvested Shares by giving Participant
written notice of exercise of the Repurchase Option.
 
3.4           Calculation of Repurchase Price. The Company or its assignee(s)
shall have the option to repurchase from Participant (or from Participant's
personal representative as the case may be) the Participant's Unvested Shares at
the Participant's original Purchase Price Per Share (as adjusted to reflect any
stock split or similar change in the capital structure of the Company as set
forth in Section 13(a) of the Plan) (the "Repurchase Price").
 
3.5           Payment of Repurchase Price. The Repurchase Price shall be
payable, at the option of the Company or its assignee(s), by check or by
cancellation of all or a portion of any outstanding purchase money indebtedness
owed by Participant to the Company, or such assignee, or by any combination
thereof. The Repurchase Price shall be paid without interest within sixty (60)
days after exercise of the Repurchase Option.
 
3.4           Right of Termination Unaffected. Nothing in this Agreement shall
be construed to limit or otherwise affect in any manner whatsoever the right or
power of the Company or the shareholders of the Company to terminate
Participant's status as a member of the Board.
 
2

--------------------------------------------------------------------------------

 
 
4.           Restrictions on Transfers. Purchaser shall not transfer, assign,
grant a lien or security interest in, pledge, hypothecate, encumber or otherwise
dispose of any of the Unvested Shares.
 
5.           Rights as a Stockholder. Subject to the terms and conditions of
this Agreement, Participant will have all of the rights of a stockholder of the
Company with respect to the Shares from and after the date that Participant
delivers payment of the Purchase Price until such time as Participant disposes
of the Shares or such Shares are sold to the Company. Such Shares shall be by
the Company until such Shares cease to be subject to the Repurchase Option,
subject to forfeiture as provided herein.
 
7.           Restrictive Legends and Stop-Transfer Orders.
 
7.1           Legends. Participant understands and agrees that the Company will
place the legends set forth below or similar legends on any stock certificate(s)
evidencing the Shares, together with any other legends that may be required by
state or federal securities laws, the Company's Certificate of Incorporation or
Bylaws, any other agreement between Participant and the Company or any agreement
between Participant and any third party:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER, INCLUDING THE RIGHT OF REPURCHASE HELD BY THE ISSUER AND/OR ITS
ASSIGNEE(S) AS SET FORTH IN A RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN THE
ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED
AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS, INCLUDING THE
RIGHT OF REPURCHASE ARE BINDING ON TRANSFEREES OF THESE SHARES.
 
Participant agrees that, to ensure compliance with the restrictions imposed by
this Agreement, the Company may issue appropriate "stop-transfer" instructions
to its transfer agent, if any, and if the Company transfers its own securities,
it may make appropriate notations to the same effect in its own records. The
Company will not be required (i) to transfer on its books any Shares that have
been sold or otherwise transferred in violation of any of the provisions of this
Agreement or (ii) to treat as owner of such Shares, or to accord the right to
vote or pay dividends to any participant or other transferee to whom such Shares
have been so transferred.
 
8.           Compliance with Laws and Regulations. The issuance and transfer of
the Shares will be subject to and conditioned upon compliance by the Company and
Participant with all applicable state and federal laws and regulations and with
all applicable requirements of any stock exchange or automated quotation system
on which the Company's Common Stock may be listed or quoted at the time of such
issuance or transfer.
 
9.           Successors and Assigns. The Company may assign any of its rights
under this Agreement, including its rights to repurchase Shares under the
Repurchase Option. This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of the Company. Subject to the restrictions on
transfer herein set forth, this Agreement will be binding upon Participant and
Participant's heirs, executors, administrators, legal representatives,
successors and assigns.
 
 
3

--------------------------------------------------------------------------------

 
 
10.           Governing Law; Severability. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of California.
 
11.           Notices. Any notice required to be given or delivered to the
Company shall be in writing and addressed to the Company at its principal
corporate offices. Any notice required to be given or delivered to Participant
shall be in writing and addressed to Participant at the address indicated above
or to such other address as Participant may designate in writing from time to
time to the Company. All notices shall be deemed effectively given upon personal
delivery, (i) three (3) days after deposit in the United States mail by
certified or registered mail (return receipt requested), (ii) one (1) business
day after its deposit with any return receipt express courier (prepaid), or
(iii) one (1) business day after transmission by rapifax or telecopier.
 
12.           Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
 
13.           Headings. The captions and headings of this Agreement are included
for ease of reference only and will be disregarded in interpreting or construing
this Agreement.
 
14.           Entire Agreement. The Plan and this Agreement constitute the
entire agreement and understanding of the parties with respect to the subject
matter of this Agreement, and supersede all prior understandings and agreements,
whether oral or written, between the parties hereto with respect to the specific
subject matter hereof.
 
 
[Remainder of this Page Intentionally Left Blank, Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative, and Participant has executed this Agreement, as
of the Effective Date.
 
STEEL EXCEL INC.
 
PARTICIPANT
                 
By:
 
[print name]
 


 
 
5